   Case: 4:21-cv-00491-MTS Doc. #: 5 Filed: 05/10/21 Page: 1 of 2 PageID #: 60




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CLEARENT, LLC,                                    )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:21-cv-00491-MTS
                                                  )
THOMAS BROOKS,                                    )
                                                  )
            Defendant.                            )

                                MEMORANDUM AND ORDER

       This case is before the Court on review of the file. The Court finds that subject matter

jurisdiction in this case has not been established. See Bueford v. Resol. Tr. Corp., 991 F.2d 481,

485 (8th Cir. 1993) (noting a lack of subject matter jurisdiction “may be raised at any time by a

party to an action, or by the court sua sponte”). Plaintiff is given fourteen (14) days by which to

file an amended complaint to establish that this Court has subject matter jurisdiction in this case.

See 28 U.S.C. § 1653; Harper v. Marshall Ford Sales, Inc., 366 F. App’x 721, 722 (8th Cir.

2010) (finding district court should have provided plaintiff “notice or an opportunity to amend”

before dismissing case for lack of subject matter jurisdiction).

       Plaintiff asserts that the Court has subject matter jurisdiction over this diversity action

under 28 U.S.C. § 1332(a). But Plaintiff has not properly pleaded its citizenship. Plaintiff is a

limited liability company. As such, its citizenship is determined by that of its members. GMAC

Com. Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). Plaintiff

alleges its members are Clearent Newco, LLC, “a Delaware limited liability company,” and

CMS Intermediate, Inc., “a Delaware corporation.” Doc. [1] ¶ 4. Plaintiff does not specify how

CMS Intermediate, Inc. is “a Delaware corporation.” That is, Plaintiff does not say where CMS
   Case: 4:21-cv-00491-MTS Doc. #: 5 Filed: 05/10/21 Page: 2 of 2 PageID #: 61




Intermediate’s principle place of business is or where it was incorporated. See Villareal v. B&C

Contracting Specialist Inc., No. 4:19-cv-2851-RLW, 2020 WL 2088341, at *3 (E.D. Mo. Apr.

30, 2020) (“To establish complete diversity of citizenship, a complaint must include factual

allegations of each party’s state of citizenship, including allegations of any corporate party’s

state of incorporation and principal place of business.”).

        Plaintiff also did not allege who the members are of Clearent Newco, LLC. “[W]here an

LLC has, as one of its members, another LLC, ‘the citizenship of unincorporated associations

must be traced through however many layers of . . . members there may be’ to determine the

citizenship of the LLC.” Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir.

2010) (quoting Hart v. Terminex Int’l, 336 F.3d 541, 543 (7th Cir. 2003); accord Fountain Plaza

Fin., LLC v. Centrue Bank, No. 4:14-cv-01388-AGF, 2014 WL 5420793, at *2 (E.D. Mo. Oct.

22, 2014).

        Failure to file an amended complaint establishing this Court’s subject matter jurisdiction

will result in dismissal of the case.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff shall file an amended complaint properly

establishing this Court’s subject matter jurisdiction within fourteen (14) days.

        Dated this 10th day of May, 2021.



                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                               -2-
